Ex parte Tonieka James















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-233-CR

EX PARTE TONIEKA JAMES
      

From the 52nd District Court
Coryell County, Texas
Trial Court # 14,434
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Tonieka James sought a writ of habeas corpus from the trial court to prevent her extradition
to California on a murder charge.  Tex. Code Crim. Proc. Ann. art. 51.13 (Vernon 1979). 
After the trial court denied relief, she filed an appeal.
      The State has provided a copy of the trial court's subsequent “Order Confirming Transferring
Prisoner.”  The order states that the court heard the State of California's extradition request on
May 22, 1997.  The court determined that the requirements of article 51.13 had been met, that
James was not being unlawfully restrained of her liberty, and that she should be delivered over
to California authorities on August 19.  The State also provided a copy of its letter to James'
appellate attorney stating that James had been transported to California on August 19.  
      The State asserts that James' extradition effectively renders her habeas appeal moot.  James
has not challenged this assertion.  We therefore dismiss James' appeal as moot.


                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed October 1, 1997
Do not publish